Exhibit 10.3

 

1998NQSO:

 

OLD POINT FINANCIAL CORPORATION

FORM OF

NON-QUALIFIED STOCK OPTION AGREEMENT

 

In Accordance with the 1998 Stock Option Plan (the “Plan”) of OLD POINT
FINANCIAL CORPORATION, a Virginia corporation (the “Company”), the Company
hereby grants to [OPTIONEE NAME] (the “Participant”) the right and option to
purchase, upon the terms and conditions hereinafter set forth, all or any part
of a total of [#] shares of the Company’s Common Stock at the purchase price of
$[EXERCISE PRICE] per share. This option is granted as of [GRANT DATE].

 

  1. Time and Volume Limitations on Exercise of Option. Except as provided in
paragraph 6 below, this option shall not be exercisable: (a) during the period
of [VESTING PERIOD] from the date hereof; or (b) after the expiration date of
[EXPIRATION DATE].

 

  2. Conditions of Exercise of Option During Participant’s Lifetime. During the
Participant’s lifetime, this option may be exercised only by him, and then only
if the Participant has been a non-employee Director of the Company or one or
more of its Subsidiaries (as defined in the Plan) continuously from the date of
grant of this option to the date of exercise; provided, however, that if the
Participant or the Company terminates his service for any reason (including
termination because of retirement or permanent and total disability), the
Participant shall be entitled to exercise this option only to the extent it was
exercisable by the Participant at the date of such termination of service, and
further provided that this option shall not be exercisable more than twelve (12)
months after such termination of service. The Board of Directors of the Company,
or a committee thereof, reserves the right, however, to extend this twelve month
period up to two years after the date of termination of service. Notwithstanding
the foregoing, the Company reserves the right to terminate and declare forfeited
any unexercised options held by the Participant in the event (i) his service is
terminated as a result of any illegal act or intentional act evidencing bad
faith by the Participant toward the Company or one of its Subsidiaries or (ii)
during the period the option remains exercisable following termination of his
service for any reason, whether such termination was voluntary or involuntary,
the Participant accepts employment with or provides services to a company or
organization that, in the sole discretion of the Company, competes with the
Company or any Subsidiary or affiliate of the Company.



--------------------------------------------------------------------------------

  3. Option Nontransferable During Participant’s Lifetime; Conditions of
Exercise After Participant’s Death. This option shall not be transferable by the
Participant other than by his will or by the laws of descent and distribution.
If the service of the Participant to the Company or a Subsidiary terminates by
death, then this option may be exercised at any time during the three (3) year
period following the Participant’s date of death, to the extent that the
Participant was entitled to exercise this option on the date of his termination
from service by reason of death, by the person or persons to whom the
Participant’s rights under this option shall pass by will or by applicable law.
In no event may the option be exercised after the expiration date specified in
paragraph 1.

 

  4. Method of and Effective Date of Exercising Option. This option may be
exercised from time to time on any business day upon delivery to the Company of
(a) a Notice of exercise in the form attached to this agreement, and (b) payment
in full of the option purchase price (which purchase price may be paid by the
Participant in cash or in shares of common stock of the Company, or in any
combination thereof, as may be permitted in the sole discretion of the Board of
Directors or a committee thereof, provided payment of the option purchase price,
in whole or in part, in shares of common stock of the Company is permitted under
applicable state and federal law). No person shall acquire any rights or
privileges of a stockholder of the Company with respect to any shares issuable
upon such exercise until the effective date of such exercise.

 

  5. Capital Adjustments. The number of shares of Common Stock covered by this
option, and the option price thereof, will be subject to an appropriate and
equitable adjustment, as determined by the Board of Directors or a committee
thereof, to reflect any stock dividend, stock split or share combination, and
will be subject to such adjustment as the Board of Directors or a committee
thereof may deem appropriate to reflect any exchange of shares,
recapitalization, merger, consolidation, separation, reorganization, liquidation
or the like, of or by the Company.

 

  6. Acceleration of Exercise Period. Notwithstanding the limitations set forth
in paragraph 1 above on the exercise of this option, the Participant may
exercise all or any portion of this option on or after a Transaction Date as
defined below, provided this option shall have been granted not less than six
(6) months previously. For purposes of this paragraph, a “Transaction Date”
shall mean the date on which an offeror

 

2



--------------------------------------------------------------------------------

other than the Company shall first publicly offer to acquire shares of common
stock of the Company pursuant to a tender offer or exchange offer or the date of
mailing of proxy material to the stockholders of the Company with respect to a
merger or other reorganization that will result in the Common Stock of the
Company being converted into cash or securities of another entity.

 

  7. Prohibition Against Pledge, Attachment, etc. Except as otherwise herein
provided, this option and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

 

  8. Provisions of the Plan Control. This option is subject to the terms and
conditions of the Plan under which it is granted, a copy of which may be
examined by the Participant at the office of the Company. The Plan empowers the
Board of Directors of the Company, or a committee thereof, to make
interpretations, rules and regulations thereunder, and in general provides that
determinations of the Board or such committee with respect to the Plan shall be
binding upon all optionees.

 

  9. Withholding Taxes. The Company shall have the right to withhold any
federal, state or local taxes required to be withheld by law with respect to the
exercise of the option.

 

  10. Non-Qualified Stock Option. It is intended that this option shall be
treated as a non-qualified stock option.

 

  11. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and the legal representative of
the Participant.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed on its
behalf by its duly authorized officer whose name appears below.

 

OLD POINT FINANCIAL CORPORATION By  

 

--------------------------------------------------------------------------------

Its  

 

--------------------------------------------------------------------------------

 

The undersigned director hereby accepts the foregoing option and agrees to the
terms and conditions thereof this              day of                     ,
200  .

 

--------------------------------------------------------------------------------

Director

 

3